                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERRI ALLEN                                    :      CIVIL ACTION
          Plaintiff                            :
                                               :      NO. 20-2357
       v.                                      :
                                               :
CAREERS USA, INC., et al.                      :
         Defendants                            :

                                            ORDER
       AND NOW, this 23rd day of June 2021, upon consideration of Defendants’ motions to

dismiss or, in the alternative, to transfer venue, [ECF 19, 20], Plaintiff’s response in opposition

thereto, [ECF 24], and Defendants’ replies, [ECF 32, 33], and the allegations contained in the

amended complaint, [ECF 11], it is hereby ORDERED, for the reasons set forth in the

accompanying Memorandum Opinion, that:

       (1) the claims against Defendant CareersUSA Philadelphia LLC are DISMISSED for lack

            of service pursuant to Federal Rule of Civil Procedure 4; and

       (2) the motions to transfer venue are GRANTED, and the Clerk of Court is directed to

            TRANSFER this matter to the United States District Court for the Southern District of

            Florida pursuant to 28 U.S.C. §1404(a).



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
